Citation Nr: 1133942	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an eye injury, and if so whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease, and if so whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and if so whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disabilities of the left leg and knee, and if so whether service connection is warranted. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August to December 1974, and in the U.S. Marine Corps from September to November 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board by videoconference from the RO in June 2006.  A transcript of the hearing is associated with the claims file. 

In September 2006 and October 2009, the Board remanded the appeal for additional procedural and evidentiary development.  
 
In correspondence in April 2005, the Veteran submitted an informal claim for service connection for osteoporosis.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's small sliding hiatal hernia first manifested after service and is not related to any aspect of service. 

2.  Additional service department records that existed at the time of final disallowed claims for service connection for low back, left leg and knee, peptic ulcer, eye, and acquired psychiatric disorders have been received and are relevant to the circumstances of the Veteran's two periods of active service.  

3.  The Veteran does not have residuals of a right eye injury in service. 

4.  The Veteran's peptic ulcer disease first manifested greater than one year after service is not related to any aspect of service.  There is no credible medical evidence of a currently active disease process.

5.  The Veteran did not sustain an injury to the low back in active service.  Degenerative disc disease of the lumbar spine first manifested greater than one year after service and is not related to any aspect of service. 

6.  The Veteran did not sustain an injury to the left leg and knee in active service.  Degenerative joint disease and Baker's cyst of the left knee first manifested greater than one year after service and are not related to any aspect of service. 

7.  The Veteran's acquired psychiatric disorder, diagnosed as dysthymic or mood disorder, first manifested after service and is not related to any aspect of service or secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for reconsideration of final disallowed claims for service connection for residuals of an eye injury, peptic ulcer, degenerative disc disease of the lumbar spine, disabilities of the left leg and left knee, and an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (c), 20.302 (2010).

3.  The criteria for service connection for residuals of an eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for peptic ulcer disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

6.  The criteria for service connection for disabilities of the left leg and left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

For the petitions to reopen final disallowed claims, the Board is granting those petitions in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as those duties pertain to reopening, such error was harmless and will not be further discussed. 

For the claims for service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in July 2004, the RO provided notice of the requirements for new and material evidence to reopen several final disallowed claims but did not provide the criteria for establishing service connection.  In September 2006, the Board remanded the claims in part to provide adequate notice.  In September 2006 and in November 2006, the Appeals Management Center provided notices that met the requirements.  The notices informed the Veteran of the five elements of service connection and the types of evidence that would be considered.  The Veteran and his representative were provided an opportunity to identify and submit additional evidence and to respond to readjudication of the claims in supplemental statements of the case in June 2009 and February 2011. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained extensive VA outpatient treatment records and considered VA medical examinations obtained during the development of the previous disallowed claims.  The Board concludes that additional VA compensation and pension examinations are not warranted for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a recruit trainee in the U.S Army and in the U.S. Marine Corps.  He contends that he injured his back, leg, knee, and eye during his active duty in the Army.  He contends that his hiatal hernia, peptic ulcer disease, and psychiatric disorder first manifested in service, are related to events in service, or are secondary to injuries sustained in service.  

Reopening Final Disallowed Claims

In February 1996, the RO denied service connection for the left leg and knee, back, eye, ulcer, and psychiatric disorders.  In March 1999, the RO again denied service connection for a left leg disorder and entitlement to a non-service-connected pension.  The Veteran expressed timely disagreement and perfected an appeal only with respect to the pension claim.  In December 1999, the RO denied petitions to reopen claims for service connection for the left knee, back, eye, ulcer, and psychiatric disorders because new and material evidence had not been received relevant to the reasons for the previous denials.  However, the RO granted a non-service-connected pension.  

The RO received the Veteran's current petition to reopen claims for service connection for the back (spinal disc herniations and disease), left leg, ulcer, nervous disorder, and a hernia in July 2004.  Although the Veteran did not mention residuals of an eye injury, he indicated that additional disabilities had been examined at a VA clinic.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Notwithstanding these requirements, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c). 

In May 2007 and in June 2009, VA received copies of service personnel records relevant to both Army and Marine Corps periods of active duty.  These records contain documents relevant to the Veteran's status, performance, and reasons for discharge.  They are relevant to the Veteran's reports of injuries or manifestations of physical and psychiatric disorders in service and to his activities and disability benefits awarded between the periods of service.  The newly obtained service personnel records confirm that the Veteran was discharged for administrative performance reasons and not for medical disabilities.  The records also show that the Veteran falsified his record of Army service and enlisted in the Marine Corps while receiving a total disability benefit from the Social Security Administration.  For reasons provided below, the records do not raise a reasonable possibility of substantiating any of the claims on appeal.  Nevertheless, because the new evidence consists of service department records, VA must reconsider the claims.  To this extent only, the Board grants the petition to reopen the claims for service connection for back, left leg and knee, eye, peptic ulcer, and psychiatric disorders.  

Service Connection Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a veteran serves 90 days or more of active, continuous service after December 31, 1946, and arthritis or peptic ulcer disease becomes manifest to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption may be rebutted by affirmative and competent evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  There was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Veteran's Contentions

In the context of claims for service connection and for non-service-connected pension, the Veteran reported the circumstances of his service and the origin of several injuries or disorders. 

In August 1977, the Veteran reported that he injured his right leg in service in December 1974, that he had not worked since the day of his discharge from the Army, and that he was receiving Social Security Administration (SSA) disability benefits.  He submitted a Report of Separation from Active Duty (DD-214) for Army service ending December 23, 1974.  The document had been registered at a local county registrar.  Block 27 for Remarks was blank but contained markings suggesting that it had been copied with a blank paper overlay in that block.  

In April 1980, the Veteran submitted a claim for injuries to his right leg and right eye that occurred in Army service in 1974.  He did not report any other active duty.  In correspondence to a member of Congress in June 1988, the Veteran reported that he was discharged for medical reasons.  In May 1989, he reported to the member that he was receiving Social Security Income (SSI) and welfare benefits at a specified rate.  In November 1990, a private attorney wrote to the Veteran to inform him that he was able to secure a different amount of monthly benefit but did not indicate the source or reason for the monthly benefit.  In February 1992, the Veteran reported that he injured his back and legs in service and received treatment at that time.  He submitted a report from SSA that confirmed the award of SSI benefits starting in January 1975.  The report indicated that the Veteran was "disabled" but contained no medical records or any description of the disability.  

In a March 1993 income statement, the Veteran reported that he had worked in a tavern for two years and for a candy company for eight years.  He reported receiving compensation from the candy company for unidentified reasons.  In a July 2004 claim, the Veteran contended that during training in the Army, his knee popped out of place and that he rolled down a hill hitting his back against a tree.  He contended that all disorders first manifested during service in December 1974.  In correspondence in February 2005, the Veteran reported that he was kicked in the eye and injured his back and legs in service and developed ulcers, a pinched nerve, and a Baker's cyst of the knee.  He contended that the Army discharged him because of his back, leg, and eye disabilities and that SSA had five physicians examine him and granted a total disability.  

In a June 2006 Board hearing, the Veteran reported for the first time that he also had active duty service in 1978.  The Veteran stated that during his first period of service, he sought treatment daily for chest pains and was diagnosed with a hiatal hernia.  Immediately after that service, he sought treatment at a VA clinic.   When asked why he served for such a short time in 1978, the Veteran stated that he was at an Army base and injured his back and legs hitting a tree.  He stated that he requested and received an administrative discharge.  In comments on a medical record authorization form in March 2007, the Veteran reported that he served in the Marine Corps in 1979 and not in 1978.  VA outpatient clinicians on many occasions noted the Veteran's report of a back and leg injury in service. 

Service Personnel and Treatment Records

Service personnel records showed that the Veteran completed Army recruit training after repeating a portion of the course and began advanced infantry training in November 1974 at the same base.  In December 1974, the Veteran's commanding officer requested that the Veteran be discharged because of inaptitude and inability to execute tasks required of a soldier.  There was no mention of any injuries or physical shortcomings.  The Veteran indicated that he did not object and requested a discharge physical examination.  However, the next day, the Veteran waived his right to a physical examination.  The Veteran's DD-214 noted that the discharge was administrative and that no disability severance pay was authorized.  Block 27 Remarks contained references to Army regulations requiring a review and waiver for any attempt at reenlistment.  

Service treatment records for Army service appear to be complete as they include an enlistment physical examination and several outpatient clinic entries.  After approximately one month of recruit training, in September 1974, the record was stamped with the name and address of the base "mental hygiene consultation service."  There were no clinical comments or diagnoses.  In October 1974, the Veteran was treated for upper respiratory symptoms and was returned to duty.  In November 1974, the Veteran sought treatment after being kicked in the right eye.  An examiner noted unequal pupils, contusions of the lips, and a slight corneal tear.  The examiner diagnosed a minor contusion with iritis.  The next day, the examiner noted clear cornea and that a "black eye" was healing.  No further treatment was provided.  The records are silent for any fall and injury of the back or legs.  

Service personnel records from the Marine Corps service showed that the Veteran enlisted in September 1978 for a period of three years.  He reported that he had graduated from high school in 1974 and worked for a candy company from June 1975 to June 1977 when he was laid off.  The Veteran certified that he had no prior military service.   The Veteran denied having ever been a patient in any institution for the treatment of mental, psychological, or personality disorders.  In November 1978, a depot aptitude board noted that the Veteran was a dull, unresponsive recruit who lacked the necessary qualifications to proceed with training because he could not grasp the routine tasks required.  There was no mention of any physical shortcomings, and the board noted that the Veteran was not in need of hospitalization.  The Veteran received an honorable discharge that showed no prior active service.  

Duty to Assist in Obtaining Treatment Records

The Veteran indicated that he was examined by several physicians in January 1975 and found totally disabled by SSA.  He further reported that he received treatment at a VA medical center and from a private physician and private hospital starting in 1975.   In September 2006 and October 2009, the Board remanded the claims to obtain additional service and post service treatment records.  

In response to inquiries by the AMC, the National Personnel Records Center in April 2007 reported that searches for additional records of treatment had been performed for both periods of service including for records at the Army base medical center for mental health, back, and leg injuries.  No additional records were found.  In response to a second request for a search for records from both periods of service, the NPRC reported in December 2009 that no additional records were found.  

Requests for all VA outpatient treatment records since 1975 from three VA medical centers resulted in recovery of records since 1989 but nothing earlier.  Requests for private physician or private hospital records yielded a record for hospital care on one occasion in September 1998 for left leg edema and a form from a private physician in November 1990 regarding the Veteran's need for aid and attendance of another person.  

The RO requested from SSA records of medical examination associated with the award of disability benefits in 1975.  In February 2009 and in October 2009, SSA responded that no medical records were found.  

The Board concludes that there has been substantial compliance with its remand instructions to conduct repeated attempts to obtain additional service, private, and SSA medical records.  At least two requests to every organization identified by the Veteran or indicated in the existing records were made without success.  The Board concludes that all identified sources have been queried on more than one occasion and that any further attempts to recover additional records would be futile.  

The Board is mindful that whenever relevant records cannot be recovered or may have been destroyed while in possession of the Government, VA's duty to assist is heightened.  Dixon v. Derwinski, 3 Vet. App. 261 (1993).  Here, service treatment records for the Veteran's two-month period of active duty in the Marine Corps were not recovered despite several requests to NPRC.  In this case, the Veteran contends that he sustained injuries to the back and leg in 1974 and that he was granted SSA benefits for a total disability one month later.  However, in 1978, he fraudulently enlisted in the Marine Corps and engaged in rigorous training.  He was administratively discharged for performance and not for medical reasons.  
The Veteran does not contend that he sustained any injuries or aggravation of any disorders during this short period of active duty.  Therefore, the Board concludes that special consideration for the absence of any Marine Corps treatment records is not warranted.  

Lay Evidence of Injuries and Chronic Symptoms 

The Board concludes that the Veteran is competent to report on his experiences and observed symptoms in and after his two periods of active service.   However, the Board concludes that his reports of injuries, diagnoses, ratings of total disability, and a continuity of symptoms since service are not credible because they are inconsistent with service treatment and personnel records.  

The Veteran claimed to have received or was supposed to have received a medical discharge from the Army.  The record showed that he was administratively discharged for inadequate performance and not for any physical disability.  Service treatment records showed only a minor eye injury for which he received no further treatment.  Even if the Veteran had been seen on one occasion in a mental hygiene clinic, there was no follow-up and no mention of a psychiatric disorder associated with his discharge.   Moreover, the Veteran declined any discharge physical examination.  He presented altered discharge records to both VA and the Marine Corps and falsely reported that he had no prior active service.  DD-214 forms submitted by the Veteran appeared to have been altered to remove the requirements for review and waiver prior to any reenlistment.  

SSA confirmed that the Veteran had been receiving SSI benefits since 1975.  The Veteran reported that the only injuries he sustained in service were trauma to the back, legs, and eye.  He has never clearly reported the reasons for a total disability award by SSA.  SSI benefits for an adult require total disability for at least 12 months.  It is not reasonable that the Veteran could be discharged from the Army for no reasons of physical deficiencies and be totally disabled one month later unless he sustained serious injuries or the onset of significant disease after service.  Nevertheless, whatever disability, if any, warranted SSI benefits, that disorder must have resolved prior to 1978.   It is not credible that the Veteran could remain totally disabled and eligible for SSI while working for two years in a candy company and then in 1978 be physically acceptable for Marine recruit training and a three year enlistment.  That the Veteran continued to collect SSI benefits throughout this period of time is not consistent with the physical demands of Marine training.  The Veteran was again administratively discharged for reasons other than physical performance.  

Therefore, the Board will proceed with adjudication of each contended disability placing no probative weight on the Veteran's reports of his experiences, symptoms, and diagnoses from 1974 through 1978.  Further, the Board concludes that the Veteran's enlistment in the Marine Corps in September 1978 was fraudulent because he concealed his earlier Army service which required review and waiver for reenlistment.  Nevertheless, he received an honorable discharge from the Marine Corps, and that character of discharge is binding on VA.  38 C.F.R. § 3.12.  

Eye Disorder

VA general medical examinations in August 1993 and December 1995 are silent for any eye symptoms.  In a VA mental health examination in July 1999, the Veteran reported leg and back injuries in service in 1978 but not an eye injury.  In an undated VA eye examination report, included with records from 2000 to 2001, a VA physician noted that the Veteran needed new corrective lenses because his older glasses were broken.  The physician provided new refractive corrections.  There were no reports by the Veteran or observations by the physician of any residual of an eye injury.  

In April 2003, the Veteran had minor surgery at a VA clinic to remove a skin lesion near his left eye.  In June 2006, a VA optometrist noted the Veteran's report of experiencing trauma from "wood" in one eye many years earlier but he could not remember which eye was injured.  The Veteran reported experiencing "floaters" in both eyes.  On examination, the optometrist noted small chorioretinal scars in both eyes but did not associate the scaring with any form of physical trauma.  The same findings and a new refractive correction were noted on another examination in October 2007.  On both occasions, vision was correctable to 20/20. 

In February 2009, a VA optometrist again noted the Veteran's report of wood in an unspecified eye and an unspecified injury to the left eye in service.  On examination, the optometrist noted the choriorenal scars, thickened eyelid margins, and a slightly raised interpalpebral lesion adjacent to limbus in both eyes.  The optometrist did not attribute any deficiencies to the reported trauma.  

The Board concludes that service connection for residuals of trauma to the right eye in service is not warranted.   Service treatment records showed that the "black eye" sustained on the right side resolved with no damage to the eye.  There is no record of any right eye symptoms after service including VA eye examinations prior to 2006 with the exception of the need for corrective lenses.  Deficits noted in 2006, 2007, and 2009 such as choriorenal scars and inflammation and lesion of the eyelids were noted in both eyes.  At that time, the Veteran's reported history was not consistent with the service records.  He reported sustaining wood in an unspecified eye vice a kick to the right eye, and some unspecified trauma to the left eye vice the right eye.  The Veteran did not report to any clinician that he sustained eye injuries during his Marine Corps service in 1978.  None of the examiners related the current symptoms to any of the reported trauma, none of which was consistent with that recorded in Army service.  The Board concludes that there is no competent medical evidence of any chronic residuals of an injury to the right eye that occurred in service.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine, Left Leg, and Left Knee

Service treatment records are silent for any injuries to the spine, left leg, or knee.  Service personnel records for both periods of active duty are silent for any physical limitations associated with both administrative discharges.  In 1977 and 1980, the Veteran submitted claims for service connection for the right leg but failed to provide any supporting evidence.  

VA outpatient treatment records from 1989 to 1991 are silent for any back, leg or knee complaints.  In November 1990, a private physician completed a form to assess the Veteran's need for aid and attendance by another person.  The physician noted that the Veteran had a sore left hand.  He noted no restrictions in the function of the spine and lower extremities and that the Veteran could walk for unlimited distances.  

In July 1991, a VA clinician noted the Veteran's reports of back and left leg pain and his left knee "popping out" for the previous three years.  He reported that he sustained an injury to his back and left leg in 1974.  On examination, there was no swelling and a full range of motion of the left knee.  The clinician noted no point tenderness, a full range of motion of the spine, and a normal straight leg raising test.  In August 1991, a clinician noted that the Veteran was able to bend at the waist with knees locked to untie his shoes.  X-rays were normal.  

Between November 1993 and September 1995, the Veteran was treated by a private chiropractor for low and middle back pain.  An X-ray in November 1993 showed no recent fracture, dislocations, or gross pathological alterations.  There was some alteration of the normal lordotic curve.  The chiropractor noted no references to injuries at any time including in service. 

In an August 1993 VA general medical examination, a VA physician noted the Veteran's reports of a fall during Army basic training when he fell on his buttocks and his knee gave way.  However, the Veteran reported that he continued to run and was able to physically perform.  The Veteran reported that he later worked intermittently as a janitor.  He reported that he always had back trouble including low back pain and was unable to bend or lift.  He also reported left knee swelling and weakness.  On examination, ranges of motion of the spine and left knee were substantially normal with a slight limitation in range of flexion.  The Veteran reported back and knee pain but there was no tenderness or swelling.  An X-ray of the lumbar spine showed narrowing of disc spacing at L2-3 and moderate spurs at L2.   The physician diagnosed low back pain and degenerative joint disease without providing an opinion on the origin of the disorders.   

VA physicians in December 1995, February 1999, and July 1999 examined the Veteran and noted substantially similar symptoms and diagnoses with the additional observation of a possible Baker's cyst of the left knee.  VA outpatient treatment records through February 2009 showed that the Veteran continued to experience low back and knee pain with decreasing endurance in standing and walking.  

In September 1998, the Veteran was examined in a private hospital emergency room for symptoms of left leg edema for the previous two weeks.  The attending physician noted no observable symptoms or deficiencies, made no diagnosis, but prescribed medication for the Veteran's reported pain. 

In a June 2006 Board hearing, the Veteran stated that he hurt his back and legs during recruit training and was held back and did not start infantry training because of his pain.  He stated that he requested and was granted an administrative discharge and that he received treatment at a hospital several times after service.  These statements are not consistent with the service or post-service treatment records.  

The Board concludes that service connection for low back, left leg, and left knee disorders are not warranted.  It is credible that the Veteran may have fallen during infantry training as this is consistent with the rigorous nature of that training.  However, his reports of sustaining injuries to his back, leg and knee are not credible.  The Board acknowledges that symptoms and not treatment are the appropriate measures of continuity of a disorder.  However, the Board concludes that the Veteran's reports of back discomfort and knee instability since the contended fall are not credible.  The Veteran continued to participate in rigorous training for the remainder of his Army service and then enlisted in the Marine Corps for further rigorous military training with no indication of any physical limitations.  Moreover, the Veteran was never discharged for medical reasons as he claimed.   It is not credible that the Veteran was discharged with no medical issues and then determined to be totally disabled by SSA one month later as a result of back, leg and knee disorders which then apparently completely resolved at the time of the Marine Corps enlistment in 1978.  Further, post-service treatment records showed that it was not until 1991 that the Veteran first sought treatment, reporting that his knee symptoms began three years earlier.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report that he fell during training.  However, he is not competent to report that his fall, for which he had no chronic symptoms and sought no treatment for over 15 years, was the etiology of his current spinal and knee disorders.  The Board also concludes that his report of continued symptoms prior to the late 1980s is not credible.  Furthermore, there are no contemporary or subsequent diagnoses by a medical professional, so Jandreau does not apply.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although there is competent and credible lay and medical evidence of current back and left knee disorders, there is no credible evidence of an injury in service or credible lay evidence of a continuity of symptoms since service.  The Veteran's contention that there is a relationship between his current disorders and an injury in service is not credible because there is compelling evidence that no injury occurred.  

The weight of the credible and probative evidence demonstrates that the Veteran's current degenerative changes of the lumbar spine and degenerative joint disease and Baker's cyst of the left knee first manifested many years after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Hiatal Hernia and Peptic Ulcers

Service treatment records are silent for any gastrointestinal symptoms, diagnoses, or treatment.  

VA outpatient treatment records starting in May 1991 showed diagnoses of "heartburn" and prescriptions for antacid medications.  A VA physician performed a general medical examination in August 1993 and noted the Veteran's report of a previous diagnosis of an ulcer after undergoing a series of gastrointestinal tests and an endoscopy.  None of these tests are of record.  The physician noted only a history of peptic ulcer disease.  However, in November 2000, the Veteran reported continuing epigastric distress and reflux and underwent a VA test series that showed evidence of a post-bulbar duodenal ulcer and small sliding axial hiatal hernia.   VA outpatient treatment records through February 2009 showed that the Veteran was prescribed antacid medications and received advice on diet.  At no time during this treatment history did the Veteran report the first onset of symptoms in service or that the symptoms were related to any aspect of service or secondary to any other disorders. 

In a June 2006 Board hearing, the Veteran stated that he first experienced gastrointestinal symptoms in service in the form of recurrent chest pain.  He reported that he sought treatment at sick call on a daily basis and was prescribed antacid medication.  He stated that immediately after Army service in January 1975, he sought VA treatment for chest pain and was diagnosed with a hiatal hernia. 

The Board concludes that service connection for hiatal hernia and peptic ulcer disease is not warranted.  There is competent and credible evidence that the Veteran currently experiences symptoms of gastric distress and reflux requiring medication and control of diet, but he does not currently have a peptic ulcer.  The Veteran's report of the onset of symptoms or treatment in service is not credible as it is inconsistent with the service treatment records that do not show daily visits to sick call for gastrointestinal distress.  Moreover, he did not report to any attending clinicians that his symptoms began in service or immediately after service nor did he suggest that they were related to any aspect of service until his Board hearing.  As he has no service-connected disabilities, secondary service connection is not warranted on that basis.  

The Board refers to the criteria for a VA compensation and pension examination discussed above and concludes that additional examinations are not warranted.  The only evidence of an onset of symptoms and treatment in service, a continuity of symptoms after service, and a suggestion of a relationship to service are the Veteran's lay statements that are not credible because they are not consistent with the military and VA treatment records which show no symptoms in service or prior to 1991.  

The weight of the credible and probative evidence demonstrates that the Veteran's current gastrointestinal disorders including hiatal hernia and history of peptic ulcers first manifested many years after service and are not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Service treatment records are silent for any symptoms, diagnoses, or treatment of a mental health disorder.  There is a stamped name and address of a military mental hygiene clinic noted in the Veteran's outpatient military records in September 1974.  However, there are no clinical comments or diagnoses.  Searches for additional records from the base medical center were not productive.  Records associated with the Veteran's administrative discharge for poor performance do not mention any mental health symptoms, diagnoses, or treatment.  The Veteran declined a discharge physical examination.  

Although the SSA granted total disability benefits one month after the Army discharge, the associated medical records were not recovered, and the Veteran reported on several occasions that the disability determination was related to physical injuries and not to a psychiatric disorder.  The Veteran was accepted for Marine Corps service in 1978.  

In November 1990, a private physician noted that the Veteran had mild mental retardation without clinical comments or rationale.  In December 1995, a VA examiner noted the Veteran's reports of no treatment for any major psychiatric disorders but that he had been prescribed medication to aid sleep.  The Veteran reported experiencing a chronic, subjective sense of depression because of a hopeless outlook for his future and frustration over obtaining VA disability benefits.  The Veteran did not mention any specific events or treatment during active service.   The examiner diagnosed dysthymia, primary type, late onset.  

In July 1999, a VA psychiatrist noted the Veteran's reports of a history of feelings of a low level of depression for the past five to six years and treatment with anti- depressive medications.  However, at the time of the examination, the Veteran reported that he had no previous inpatient treatment and that he currently had no psychiatric complaints.  The Veteran did not mention any mental health treatment in service but did report that he injured his back and legs during service in 1978.  The Veteran reported that he received a total disability rating from SSA because of chronic pain and only worked part time as a janitor the previous summer after 24 years of unemployment.  The examiner diagnosed a history of dysthymic disorder with symptoms in remission and chronic insomnia.  The examiner concluded that the chronic pain and weakness in both legs was the primary cause for the depression which was related to service only because the leg injury occurred in service. 

VA outpatient treatment records through February 2009 showed that the Veteran continued to use prescription medications for joint pain but was not prescribed anti-depressive or sleep medications.  In June 2008, an attending physician noted that the Veteran's mood disorder was caused by general medical conditions.  The Veteran did not discuss psychiatric symptoms or disorders in his June 2006 Board hearing. 

The Board concludes that service connection for a psychiatric disorder is not warranted on either a direct or secondary basis.  Notwithstanding the stamped entry regarding a mental hygiene clinic in service, there is no credible lay or medical evidence of psychiatric symptoms during or after service until 1995 when the Veteran was first diagnosed with depression and provided sleep medication.  The Veteran was not discharged from either period of service for any mental or psychiatric issues.  The Veteran reported no current symptoms in 1999 and at least two clinicians attributed the depression to general physical disorders, none of which are service-connected.  

The weight of the credible and probative evidence demonstrates that the Veteran's mood disorder was first manifested many years after service and that the history of symptoms of depression noted from 1995 to 1999 were related to non-service-connected physical disorders including chronic back and leg pain.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hiatal hernia is denied.  

Petitions to reopen final disallowed claims for service connection for residuals of an eye injury, peptic ulcer, degenerative disc disease of the lumbar spine, disabilities of the left leg and knee and a psychiatric disorder are granted.

Service connection for residuals of an eye injury is denied.

Service connection for peptic ulcer disease is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied. 

Service connection for disabilities of the left leg and knee is denied. 

Service connection for a psychiatric disorder is denied. 



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


